UNANIMOUS WRITTEN CONSENT

IN LIEU OF MEETING

OF THE

BOARD OF DIRECTORS

OF

 

SITESTAR CORPORATION,

A Nevada corporation

 

Pursuant to the authority granted to the directors by the Nevada Revised
Statutes and by the Bylaws of Sitestar Corporation (the Company) to take action
by unanimous written consent without a meeting, the directors of the Company do
hereby consent to, adopt, ratify, confirm and approve, as of the date indicated
below, the following recitals and resolutions, as evidenced by their signatures
hereunder.

 

APPOINTMENT OF DIRECTORS TO FILL VACANCIES

 

WHEREAS, the authorized number of Directors of the Company is nine (9), and

 

WHEREAS, the Board of Directors nominates Jeffrey Moore to serve as director of
the Company effective immediately.

 

NOW THEREFORE BE IT RESOLVED, that Jeffrey Moore is hereby elected to serve as a
director of the Company, effective immediately, until the next annual
Shareholder’s Meeting.

 

RATIFICATION OF ACTIONS

 

RESOLVED, that all actions taken by the Officers and Directors of the Company
since the last meeting of the Directors be, and they are, ratified, approved and
confirmed in all respects; except those acts which are violations of law, public
policy or the fiduciary duty existing between said persons and the Company.

 

IN WITNESS WHEREOF, the undersigned Directors constituting all of the Directors
of the Company have executed this Unanimous Written Consent as of the 29th day
of October, 2013.

 

 

/s/ Frank R. Erhartic, Jr.

Frank R. Erhartic, Jr.

 

 

/s/ Daniel A. Judd

Daniel A. Judd